USCA11 Case: 19-14503    Date Filed: 11/25/2020   Page: 1 of 7



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-14503
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:17-cr-00144-KD-N-2



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

                                   versus

CALVIN L. HARRIS,

                                          Defendant - Appellant.
                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                           (November 25, 2020)

Before MARTIN, JORDAN, and GRANT, Circuit Judges.

PER CURIAM:
          USCA11 Case: 19-14503       Date Filed: 11/25/2020   Page: 2 of 7



      Calvin Harris appeals his convictions for conspiracy to carjack, carjacking,

brandishing a firearm during a crime of violence, conspiracy to kidnap, and

kidnapping. Harris advances two arguments on appeal. First, he says the district

court abused its discretion by not further investigating the jury’s exposure to

extrinsic information. Second, he says his conviction for brandishing a firearm

during a carjacking in violation of 18 U.S.C. § 924(c) is unconstitutional. After

careful review, we affirm the district court order and affirm Harris’s § 924

conviction.

                                         I.

      Harris was first tried in February 2018 for charges related to a kidnapping

and carjacking. That trial ended in a mistrial because the jury failed to reach a

unanimous verdict. The second trial occurred just one month later. This time the

jury found Harris guilty of conspiracy to carjack, carjacking, brandishing a firearm

during a crime of violence in violation of 18 U.S.C. § 924(c), conspiracy to kidnap,

and kidnapping. The crime of violence for the § 924(c) charge was identified as

“carjacking.” Neither the indictment nor the verdict form indicated that Harris was

convicted under the residual clause of § 924(c). The government presented the

same evidence against Harris in both trials, relying largely on the testimony of his

co-defendant.

      After the second trial, the government informed Harris that it received


                                          2
          USCA11 Case: 19-14503        Date Filed: 11/25/2020    Page: 3 of 7



information from a juror’s co-worker who said the juror told him that several

members of the jury saw Harris in a parking lot near the courthouse writing down

the tag numbers of the jurors’ automobiles. Harris moved for a new trial on the

basis that the jury may have relied on this extrinsic information in deciding his

case. He noted that the jury deliberation ended soon after this incident. The

district court then questioned the juror whose co-worker had informed the

government about this incident. The juror said she overheard other jurors

discussing how they had seen Harris wandering the parking lot and speculating

whether he would be able to identify them from their license plate numbers. The

juror said that no one saw Harris write anything down. The juror indicated that

only a few people could have overheard this discussion. Based on this inquiry the

district court found that the jury had not been exposed to extrinsic information.

      Harris appealed the district court’s denial of his motion for a new trial. This

Court determined that the district court “clearly erred in finding that no exposure

occurred” and remanded, directing the district court to “apply the presumption of

prejudice” and determine whether the government met its burden to show that the

exposure was harmless. We noted that on remand, the district court would be able

to conduct a fuller investigation into the exposure that occurred “if in its discretion

it believes further evidence is necessary.”




                                           3
          USCA11 Case: 19-14503       Date Filed: 11/25/2020    Page: 4 of 7



      The district court determined that no further investigation was necessary

because it already had the information it needed about the nature of the extrinsic

evidence. The district court also found that the government’s case against Harris

was not “very strong” because it relied primarily on the credibility of Harris’s co-

defendant. Nonetheless, the district court determined that the extrinsic evidence

“was so inconsequential” that it was harmless.

      Harris timely appealed.

                                          II.

      Harris argues that the district court erred by finding that the jury’s exposure

to extrinsic evidence was harmless. We review such a determination for abuse of

discretion. United States v. Siegelman, 640 F.3d 1159, 1182 (11th Cir. 2011) (per

curiam). When determining whether the district court abused its discretion in

finding extrinsic evidence harmless, this Court looks to “(1) the nature of the

extrinsic evidence; (2) the manner in which it reached the jury; (3) the factual

findings in the district court and the manner of the court’s inquiry into the juror

issues; and, (4) the strength of the government’s case.” Id.

      The district court did not abuse its discretion. The extrinsic information

amounted to nothing more than seeing Harris outside of the courtroom. This

information reached the jury by way of their own observation and conversation.

The district court inquired into the incident by speaking with the juror who shared


                                           4
          USCA11 Case: 19-14503        Date Filed: 11/25/2020    Page: 5 of 7



this experience with her co-worker. Nobody contacted the jurors with any

messages or directives about Harris. See United States v. Khanani, 502 F.3d 1281,

1291 (11th Cir. 2007) (district court did not abuse its discretion where extrinsic

evidence was merely juror’s own observation of defendant’s behavior and where

no one “contacted [juror] with any message or directive”). While the

government’s case against Harris may not have been overwhelming, the district

court did not abuse its discretion by finding that the extrinsic information was so

inconsequential as to be harmless. See Siegelman, 640 F.3d at 1182.

      Harris maintains that the district court should have interviewed the full jury

or at least the jurors who allegedly saw Harris in the parking lot. Harris suggests

that the district court needed more information “as to the extent of the external

information” and whether it scared the jurors. But interviewing additional jurors

would not have shed any more light on what happened. And jurors are not

permitted to testify about “the effect of anything” on their vote or “any juror’s

mental processes concerning the verdict or indictment.” Fed. R. Evid. 606(b)(1).

Thus the district court was constrained in any inquiry into whether this incident

caused the jury to render its verdict based on the jurors’ fear of Harris.

                                          III.

      Separately, Harris argues that his conviction of possessing a firearm in

furtherance of a crime of violence, in violation of § 924(c), is unconstitutional.


                                           5
           USCA11 Case: 19-14503           Date Filed: 11/25/2020       Page: 6 of 7



Harris relies on the Supreme Court’s decision in Davis which held that the residual

clause of 18 U.S.C. § 924(c) was unconstitutionally vague. United States v. Davis,

588 U.S. ___, 139 S. Ct. 2319, 2323–24 (2019). We review de novo whether an

offense is a “crime of violence” under 18 U.S.C. § 924(c). United States v. Bates,

960 F.3d 1278, 1285 (11th Cir. 2020). 1

       Although Davis invalidated the residual clause, § 924(c)(3)(B), it left intact

the elements clause, § 924(c)(3)(A), which defines a crime of violence as a felony

that “has as an element the use, attempted use, or threatened use of physical force

against the person or property of another.” 18 U.S.C. § 924(c)(3)(A); see Davis,

139 S. Ct. at 2323–24. Here, Harris was charged with the use of a firearm in

relation to a carjacking in violation of 18 U.S.C. § 2119.

       This Court has held that carjacking in violation of 18 U.S.C. § 2119 is a

crime of violence under the elements clause. In re Smith, 829 F.3d 1276, 1280–81

(11th Cir. 2016) (per curiam). Thus, Harris’s conviction under § 924(c) meets the

definition of “crime of violence” set out in the elements clause of the statute and is

not affected by the Supreme Court’s decision in Davis. Harris offers no evidence


       1
          The government points out that Harris only raised his challenge to his § 924(c)
conviction for the first time on appeal, a scenario that would ordinarily cause us to review the
district court’s finding under a plain error standard. See United States v. Wright, 607 F.3d 708,
715 (11th Cir. 2010). This Court has suggested that a challenge to whether an offense is a crime
of violence under § 924(c) is a challenge to the district court’s jurisdiction which should be
reviewed de novo. See United States v. St. Hubert, 909 F.3d 335, 340, 344, 346 n.6 (11th Cir.
2018), abrogated on other grounds by Davis, 139 S. Ct. at 2323. But we need not decide which
standard applies here because Harris’s challenge to his § 924(c) conviction fails under either.
                                                6
          USCA11 Case: 19-14503       Date Filed: 11/25/2020   Page: 7 of 7



that he was convicted specifically under the residual clause nor does he argue that

the elements clause is itself unconstitutional. His § 924(c) conviction is therefore

constitutional.

      AFFIRMED.




                                          7